In a negligence action to recover damages for personal injury sustained by plaintiff (a pedestrian) as the result of an automobile accident, the plaintiff appeals from a judgment of the County Court, Rockland County, entered October 13, 1960 after trial upon a jury’s verdict in favor of defendant. Judgment affirmed, with costs. In our opinion, the trial court’s charge concerning the respective duties and liabilities of drivers of vehicles and of pedestrians was adequate. By reason of plaintiff’s failure to take exception to the charge and to the court’s rulings on requests to charge, the plaintiff is now bound by the charge and the rulings, and the questions sought to be raised on this appeal concerning them are not preserved for review (Kluttz v. Citron, 2N Y 2d 379; Brown v. Du Frey, IN Y 2d 190; Harrington v. Kedem Beatty Corp., 13 A D 2d 1027; Brennan v. Moore-McCormach Lines, 3 A D 2d 1006; Civ. Prae. Act, § 446). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.